[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
A default was entered against the defendant on September 12, 1990, for failure to appear for trial. The case is now before this court for a decision on damages and judgment. An evidentiary hearing was held on October 10, 1990, at which time plaintiff appeared and testified. The defendant did not appear.
The plaintiff submitted as an exhibit a summary of his damages and testified in detail as to how they were incurred. Based on that testimony and exhibit, the court finds that the plaintiff has sustained and proved the following losses:
Rent uncollected and/or unremitted:     $24,721 CT Page 2576 Security deposits unremitted: 6,060 Bank charges for returned checks:           368 Increased insurance charts:               3,098 Fraudulent repair bills:                 11,268 Management fees:                          3,233 Superintendent fees:                      4,125 TOTAL:                                  $52,873
The plaintiff's claims for mortgage, taxes, and utilities expenses (items 3a, b, c, d, e, and f on Exhibit No. 1) are not allowed because they are legitimate expenses for which the plaintiff was liable in any event and were not incurred as the result of any wrongful conduct on the part of the defendant. The claim for $27,000 for the cost of repairs is disallowed because there was insufficient evidence that the defendant's conduct was the cause of the damage. The claim for $25,000 as "loss of profit" on the Collins Street property is disallowed because there was insufficient evidence to substantiate it.
Judgment may enter for the plaintiff in the amount of $52,873 plus costs.
MALONEY, J.